DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 has been placed in record and considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2 , 7, and 9 limitation “determination unit configured to”, claim 4 limitation “acquisition unit configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Claim elements in this application that use the word “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2, 4 , 7 and 9  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.
112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2018/0356953 hereinafter Jang).
Referring to claim 1, Jang discloses a display device with a touch panel, the display device (mobile touch screen device; Figs. 5a-5d) comprising:
a display (151; Figs. 5a-5d) configured to display a plurality of objects (thumbnail images; Fig. 5a);
a touch panel (touch screen 151; Para. 0167, Fig. 5a-5d) overlapped with the display in a plan view (The display unit 151 may also include a touch sensor which senses a touch input received at the display unit.; Para. 0099.  Thus, the touch panel overlaps the display via a touch at 500 on the display unit 151, Fig. 5a-5d), the touch panel including a pressing force sensor (140; Para. 0040, Fig. 1A) configured to detect a pressing force in each of the plurality of objects (thumbnail images; Figs. 5a) (The display unit 151 may also include a touch sensor which senses a touch input received at the display unit.; Para. 0099….. and…. The controller 180 can output a preview screen 510 of a specific content indicated by a specific thumbnail image 500, in response to a force touch input applied to the specific thumbnail image 500 among the thumbnail images of some contents.; Para. 0167, Figs. 5a-5d); and
a controller (180; Fig. 1) configured to control the display and the touch panel (The controller 180 can output a preview screen 510 of a specific content indicated by a specific thumbnail image 500, in response to a force touch input applied to the specific thumbnail image 500 among the thumbnail images of some contents.; Para. 0167, Figs. 5a-5d),
wherein the controller (180; Fig. 1) is configured to control display of the display in accordance with a function of an object (thumbnail image 500; Fig. 5a) with a pressing force detected, among the plurality of objects (The controller 180 can output a preview screen 510 of a specific content indicated by a specific thumbnail image 500, in response to a force touch input applied to the specific thumbnail image 500 among the thumbnail images of some contents.; Para. 0167, Figs. 5a-5d).
Referring to claim 5, Jang discloses wherein the controller (180; Fig. 1) is configured to change display of at least one object (thumbnail image 500; Fig. 5a) other than the object with the pressing force detected (Referring to FIG. 5(b), if a force touch input is applied to a specific object included in the specific content on the preview screen 510, the controller 180 can output icons 520, 530, 540 indicating a plurality of objects included in the specific content. The icons 520, 530, 540 indicating the plurality of objects may have contracted object images. The controller 180 can output the icons 520, 530, 540 indicating the plurality of objects, to an upper end of the preview screen.; Para. 0168), and in response to pressing of the position of the object (thumbnail image 500; Fig. 5a) with the display changed, execute a function after the change different from a function before the change of the object (thumbnail image 500; Fig. 5a) with the display changed (This allows a user to select the icons in a more convenient manner. If a touch input is applied to the icon 520 indicating the object ‘ANN’ among the icons 520, 530, 540 indicating the plurality of objects, the controller 180 can search relevant contents related to the specific content based on the object ‘ANN’.; Para. 0169, Figs. 5b-5c).
Referring to claim 6, Jang discloses the display device further comprising: 
a content display (510; Fig. 5b) configured to display contents (520, 530, 540; Fig. 5b) of a moving picture or an image (In the specific content on the preview screen 510, the controller 180 can output icons 520, 530, 540 indicating a plurality of objects included in the specific content.; Para. 0168, Fig. 5b), wherein the object includes thumbnail images of the contents, and the controller is configured to cause the content display to display a content corresponding to a thumbnail image with the pressing force detected (Referring to FIG. 5(b), if a force touch input is applied to a specific object included in the specific content on the preview screen 510, the controller 180 can output icons 520, 530, 540 indicating a plurality of objects included in the specific content. The icons 520, 530, 540 indicating the plurality of objects may have contracted object images.; Para. 0168, Fig. 5b).
Referring to claim 8, Jang discloses wherein the display includes a content display region (510; Fig. 5b) configured to display contents (520, 530, 540; Fig. 5b) of a moving picture or an image (In the specific content on the preview screen 510, the controller 180 can output icons 520, 530, 540 indicating a plurality of objects included in the specific content.; Para. 0168, Fig. 5b), and a thumbnail image display region configured to display thumbnail images of the contents as a part of the object (The controller 180 can output a preview screen 510 of a specific content indicated by a specific thumbnail image 500, in response to a force touch input applied to the specific thumbnail image 500 among the thumbnail images of some contents.; Para. 0167, Figs. 5a-5d), and
the controller (180; Fig. 1A) is configured to cause the content display region to display a content corresponding to a thumbnail image with the pressing force detected (The controller 180 can output a preview screen 510 of a specific content indicated by a specific thumbnail image 500, in response to a force touch input applied to the specific thumbnail image 500 among the thumbnail images of some contents.; Para. 0168, Fig. 5b).
Referring to claim 14, Jang discloses wherein the display is a display having flexibility (a flexible display; Para. 0097).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2018/0356953 hereinafter Jang) in view of Sheng et al. (US 2021/0149519 hereinafter Sheng).
Referring to claim 2, Jang as applied above does not specifically disclose wherein the pressing force sensor is configured to detect a magnitude of pressing force at at least two levels, and
the controller further includes a determination unit configured to determine whether a touch position is pressed based on the magnitude of pressing force at the touch position, the touch position being a position where the touch panel is touched. 
In an analogous art, Sheng discloses wherein the pressing force sensor is configured to detect a magnitude of pressing force at at least two levels (key press at first and second intensity ranges; Para. 0138…. and force magnitude; Para. 0047), and
the controller (touch detector 202; Para. 0049, Fig. 2) further includes a determination unit (microprocessor 206; Para. 0051, Fig. 2) configured to determine whether a touch position is pressed based on the magnitude of pressing force at the touch position (For example, one or more signals with the highest amplitude associated with a detected touch input disturbance are selected. In some embodiments, based at least in part on a location determined in 1402, one or more signals received at one or more receivers located closest to the touch input location are selected. In some embodiments, a plurality of active signals is used to detect a touch input location and/or touch input force intensity.; Para. 0112), the touch position being a position where the touch panel is touched (The location, in some embodiments, is one or more locations (e.g., location coordinate(s)) on the surface region where a user has provided a touch contact. In addition to determining the location, one or more of the following information associated with the disturbance may be determined at 406: a gesture, simultaneous user indications (e.g., multi-touch input), a time, a status, a direction, a velocity, a force magnitude, a proximity magnitude, a pressure, a size, and other measurable or derived information.; Para. 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Sheng to the system of Jang in order to provide a user friendly of operating a virtual keyboard.
Referring to claim 3, Jang discloses wherein the controller (180; Fig. 1A) is configured to cause the display to display a guide image (510; Fig. 5b) after the determination unit determines that the touch position is pressed (if a force touch input is applied to a specific object included in the specific content on the preview screen 510; Para. 0168.  Thus, the screen 510 is the guide image).
Referring to claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2, to the extent, Jang discloses the controller (180; Fig. 1A) is configured to cause the content display to display a preview image (preview screen 510; Fig. 5b) based on a thumbnail image (500; Fig. 5a) corresponding to the touch position (The controller 180 can output a preview screen 510 of a specific content indicated by a specific thumbnail image 500, in response to a force touch input applied to the specific thumbnail image 500 among the thumbnail images of some contents.; Para. 0167, Figs. 5a-5d).
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2, to the extent, Jang discloses the controller (180; Fig. 1A) is configured to cause the content display to display a preview image (preview screen 510; Fig. 5b) based on a thumbnail image (500; Fig. 5a) corresponding to the touch position (The controller 180 can output a preview screen 510 of a specific content indicated by a specific thumbnail image 500, in response to a force touch input applied to the specific thumbnail image 500 among the thumbnail images of some contents.; Para. 0167, Figs. 5a-5d).
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2018/0356953 hereinafter Jang) in view of Sheng et al. (US 2021/0149519 hereinafter Sheng), and Geary et al. (US 2017/0357403 hereinafter Geary).
Referring to claim 4, Jang in view of Sheng as applied above does not specifically disclose wherein the controller further includes a movement amount acquisition unit configured to acquire a movement amount of a pointer based on coordinates of the touch position, and the controller is configured to change, in accordance with the movement amount, a function of an object corresponding to the touch position determined to be pressed by the determination unit
In an analogous art, Geary discloses wherein the controller (105; Fig. 1) further includes a movement amount acquisition unit (130; Fig. 1) (the pointer control module 130 acts as a device driver interfacing between the pointing device portion and an operating system running on the remote computing device to control the cursor.; Para. 0043, Fig. 1) configured to acquire a movement amount of a pointer (315; Fig. 3A-3B) based on coordinates of the touch position (tablet computer 300 controlling cursor movement/location based on the user touch 320. Here, the tablet computer 300 translates the magnitude 335 into a cursor velocity and uses the determined direction 330 to move the cursor 315 to new location 340.; Para. 0106, Figs. 3B-3B), and the controller (105; Fig. 1) is configured to change, in accordance with the movement amount, a function of an object corresponding to the touch position determined to be pressed by the determination unit (While the user 325 is continuously touching the display surface 310 (e.g., without lifting a finger), the user 325 may apply different amounts force/pressure to the display surface 310 and/or apply force/pressure in different directions in order to control the cursor 315.; Para. 0107, Figs. 3A-3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Geary to the system of Jang in view of Sheng in order to allow the computing system to switch between a pressure/force-based cursor control paradigm and a positional cursor control paradigm in an efficient manner.
Referring to claim 11, Jang as modified by Geary discloses wherein the plurality of objects include a screen scroll object, and the controller is configured to increase a speed of screen scroll as the magnitude of pressing force on the screen scroll object is larger (Geary- For example, the user may press and hold the virtual center button to scroll through the document using pressure-based cursor control. In this example, the user moves the cursor to window for scrolling and presses (e.g., holds down) the virtual center button, wherein the user interface 145 scrolls through a document (e.g., a webpage) displayed in the window in a direction corresponding to the force vector direction and with a scroll speed based on the magnitude of the force vector.; Para. 0086).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2018/0356953 hereinafter Jang) in view of Ikegawa (US 2006/0181520 hereinafter Ikegawa).
Referring to claim 12, Jang discloses the display device further comprising: vibrator configured to vibrate the touch panel (The memory 170 may store data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen.; Para. 0082).
However, Jang as applied above does not specifically disclose wherein the controller is configured to cause the vibrator to vibrate the touch panel in a case where a pressing force on an object is detected, and cause the vibrator to vibrate the touch panel in a case where cancellation of the pressing force on the object is detected.
In an analogous art, Ikegawa discloses wherein the controller is configured to cause the vibrator to vibrate the touch panel in a case where a pressing force on an object is detected (Further, the operating section 180 is provided with a pressure sensor 180a for detecting pressure applied to the touch panel when a touch panel key displayed on the touch panel is pressed, and a vibration generator 180b for vibrating the touch panel.; Paras. 0049 and 0079), and cause the vibrator to vibrate the touch panel in a case where cancellation of the pressing force on the object is detected (if the predetermined time has elapsed with pressure applied to the touch panel 3001 being held between the first predetermined value for causing vibration and the second predetermined value for executing voice output, the key input is cancelled.; Para. 0137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ikegawa to the system of Jang in order to improve the operability of the information input device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2018/0356953 hereinafter Jang) in view of Filiz et al. (US 2015/0331517 hereinafter Filiz).
Referring to claim 13, Jang as applied above does not specifically disclose wherein the pressing force sensor is disposed closer to a touch surface side of the touch panel than the display.
In an analogous art, Filiz discloses wherein the pressing force sensor is disposed closer to a touch surface side of the touch panel than the display (piezoelectric element 5022 is near the cover glass as touch surface, where display 5018 is the lower bottom substrate; Para. 0081, Fig. 6A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Filiz to the system of Jang in order to provide the ability to sense force might provide the touch device with greater capabilities, with additional input information for the touch device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                /NELSON M ROSARIO/Examiner, Art Unit 2624                                                  Primary Examiner, Art Unit 2624